FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ESTATE OF HENRY BARABIN ;               No. 10-36142
GERALDINE BARABIN , personal
representative,                            D.C. No.
                Plaintiffs-Appellees,   2:07-cv-01454-
                                             RSL
                 v.

ASTEN JOHNSON , INC.,
             Defendant-Appellant.



ESTATE OF HENRY BARABIN ;               No. 11-35020
GERALDINE BARABIN ,
              Plaintiffs-Appellees,        D.C. No.
                                        2:07-cv-01454-
                 v.                          RSL

ASTEN JOHNSON , INC.,
                          Defendant,       ORDER

                and

SCAPA DRYER FABRICS, INC.,
             Defendant-Appellant.


                 Filed March 25, 2013
2      ESTATE OF BARABIN V . ASTEN JOHNSON , INC.

                          ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judge Christen did not participate in the deliberations or
vote in this case.